UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6338


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAMUEL LEE COURTNEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:15-cr-00015-JPJ-PMS-9; 2:19-cv-81351-
JPJ-PMS)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Lee Courtney, Appellant Pro Se. Erin Marie Harrigan Kulpa, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Lee Courtney appeals the district court’s order dismissing without

prejudice his 28 U.S.C. § 2255 (2012) motion as successive. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Courtney’s informal brief does not challenge the basis for the district court’s disposition,

Courtney has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment and deny Courtney’s motions for a

transcript at the Government’s expense and to appoint counsel.           We also deny as

unnecessary a certificate of appealability. See Harbison v. Bell, 556 U.S. 180, 183

(2009).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2